418 F.2d 572
Clifford E. PREWITT, Petitioner-Appellant,v.The STATE OF ARIZONA, ex rel. Frank A. EYMAN, Warden, Arizona State Prison, et al., Respondent-Appellee.
No. 24583.
United States Court of Appeals Ninth Circuit.
November 10, 1969.
Rehearing Denied December 8, 1969.

Clifford E. Prewitt, pro per.
Gary K. Nelson, Atty. Gen. of Arizona, Phoenix, Ariz., for appellee.
Before CHAMBERS and HAMLIN, Circuit Judges.
PER CURIAM.


1
The court after an examination of the record, renders the following decision:


2
Appellant has been granted leave to submit his appeal in a civil rights action on the record without filing a brief.


3
Two issues are raised in the appeal from the order granting defendant's motion for summary judgment. As to the first, we agree with the trial court that the issue of interference with mailing privileges is frivolous.


4
As to the issue of inadequate medical care, the response of the Warden, which was not challenged by Appellant, shows that his medical complaints were investigated by the prison medical staff and examinations by private specialists were provided.


5
There is no showing here of either failure or refusal to provide medical care which would justify injunctive relief or an award of damages.


6
We see no error in the action of the district court in granting summary judgment.


7
Affirmed.